Citation Nr: 1416881	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased rating for residuals of a right elbow fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran later testified before the undersigned at a January 2013 Video Conference hearing.  The hearing transcripts are of record.  

During his Board hearing, the Veteran stated that his right elbow disability impacted on his ability to obtain and maintain employment.  As a result, the Board finds that he has raised the issue of entitlement to TDIU as part of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), and has added this claim as an additional subject for current appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  
The most recent VA examination in connection with the Veteran's service-connected residuals of a right elbow fracture was conducted in April 2010.  The Veteran has reported that his disability has increased in severity since that time.   See June 2010 VA Form 9, May 2008 notice of disagreement, and January 2013 Board Video Conference hearing transcript.  The Veteran has also reported that he was forced to stop working and retire early due to his right elbow disability.  See id.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, new VA examination is warranted to determine the current severity of the Veteran's right elbow disability.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of appellant's failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his right elbow disability since his last VA examination in April 2010.  After securing any necessary releases, obtain those records identified by the Veteran.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Following completion of the above, schedule the Veteran for appropriate VA orthopedic and neurological examinations to evaluate the current severity of his service-connected right elbow disability.  An examination by a single examiner is permissible if all orthopedic and neurological symptoms are assessed.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examination report(s) should include discussion of the Veteran's documented medical history and assertions.

The examiner(s) should identify all current manifestations of the Veteran's service-connected right elbow disability, to include any symptoms affecting the Veteran's right hand and/or forearm. 

Any indicated studies, including X-ray studies should be performed.

The examiner(s) should also conduct range of motion testing of the right elbow (expressed in degrees).  The examiner(s) should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner should also assess the Veteran's associated neurologic symptoms including loss of grip strength or partial paralysis.  Appropriate diagnostic testing should be accomplished if medically necessary to complete a full assessment.

3.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disability precludes the Veteran from obtaining and maintaining substantially gainful employment.  

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal, to include entitlement to TDIU on both a scheduler and extraschedular basis.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


